Citation Nr: 0639697	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  02-05 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002 & 
Supp. 2006).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from October 1944 to March 1946, and 
from October 1950 to October 1951.  He died in June 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision and a rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.  This case was remanded by the 
Board in March 2004.  That notice and development action has 
been completed, and the case has now been returned to the 
Board further appellate consideration.


FINDINGS OF FACT

1.  The veteran died on June [redacted], 1999; the immediate cause of 
death was listed as  cardiogenic shock/acute myocardial 
infarction/coronary artery disease. 

2.  The appellant was married to the veteran at the time of 
his death.

3.  At the time of his death, the veteran was service-
connected for post-traumatic stress disorder (PTSD), rated as 
70 percent disabling; and residuals of a gunshot wound to the 
left hand, rated as 60 percent disabling; and had been in 
receipt of a total disability rating based on unemployability 
due to service-connected disabilities (TDIU) rating from 
January 3, 1991.

4.  The veteran's service-connected disabilities did not 
substantially or materially contribute to cause the veteran's 
death, did not combine to cause death, and did not aid or 
lend assistance to the production of death.

5.  At the time of death, had the veteran's unadjudicated 
August 1988 TDIU claim been adjudicated, the veteran would 
have been rated as totally disabled due to service-connected 
disabilities for 10 continuous years immediately preceding 
death. 


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.312 
(2006). 

2.  The criteria for an award of DIC benefits pursuant to the 
provisions of 38 U.S.CA. § 1318 have been met.  38 U.S.C.A. 
§§ 1318, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159 (2006); 38 C.F.R. § 3.22 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim, except where the claim was received prior to change 
in law (November 2000) regarding the duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, because the appellant's claim was received in July 
1999, prior to the change in low regarding the duty to notify 
and assist, the claimant was subsequently provided with the 
content-complying notice required under the holding in 
Pelegrini, supra, prior to the issuance of a June 2006 
Supplemental Statement of the Case. 

Collectively, VA notice and duty to assist letters dated in 
March 2001, June 2002, March 2004, January 2005, and October 
2005 satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, as they informed the 
appellant of what evidence was needed to establish 
entitlement to the benefits sought, of what VA would do or 
had done, and what evidence she should provide, and informed 
the appellant that it was her responsibility to make sure 
that VA received all requested records that are not in the 
possession of a Federal department or agency necessary to 
support her claims.  

In January and October 2005 letters, VA specifically asked 
the appellant to let VA know of any other evidence or 
information that she thought might support her claim, to 
identify any medical treatment records or health care 
providers, and to send in any evidence in her possession that 
pertains to her claim.  The appellant submitted additional 
medical evidence in support of her claim.  The Board is not 
aware of the existence of additional relevant evidence in 
connection with the appellant's claims that VA has not 
sought.

Service and VA medical records, private medical records, VA 
medical opinion, private medical opinion, and other lay 
statements have been requested or associated with the record.  
The Board finds that VA has obtained, or made reasonable 
efforts to obtain, all evidence that might be relevant to the 
issues on appeal, and that VA has satisfied the duty to 
assist.  In compliance with the Board's March 2004 remand, 
the RO requested private treatment records, obtained a VA 
medical opinion, issued a notice letter to the appellant, 
then readjudicated the appellant's claims and issued a 
Supplemental Statement of the Case in June 2006.  The Board 
finds that VA has substantially complied with the Board's 
March 2004 remand with regard to this appeal.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with).  

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service Connection for the  Cause of Death

To establish service connection for the cause of the 
veteran's death, evidence must be presented, which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. § 1310; 
38 C.F.R. §§ 3.303, 3.310, 3.312; Ruiz v. Gober, 10 Vet. App. 
352 (1997).  In short, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must alone or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that it combined to cause 
death, or that it aided or lent assistance to the production 
of death.  That is, that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

The appellant contends that the veteran's service-connected 
PTSD was a contributing factor in his death.  She contends 
that the PTSD aggravated the underlying heart disease that 
led to the cause of the veteran's death.  

The veteran died on June [redacted], 1999.  The Certificate of Death 
listed the immediate cause of death as cardiogenic 
shock/acute myocardial infarction/coronary artery disease.  

The appellant was married to the veteran at the time of  his 
death.  At the time of his death, the veteran was service-
connected for PTSD, rated as 70 percent disabling, and 
residuals of a gunshot wound to the left hand, rated as 60 
percent disabling.  

The medical evidence weighing in favor of the appellant's 
claim includes the September 2000 opinion of a private 
physician (cardiologist), Dr. Rosario, that the veteran's 
nervous condition was one of the risks that produced 
cardiovascular complications in the veteran, and that the 
veteran's nerves did not allow the cardiovascular condition 
to stabilize.  An August 2002 statement from Dr. Rosario 
reflects the opinion that the veteran's mental illness 
affected his severe heart disease.  A July 2003 statement 
from Dr. Ramirez notes that a Dr. Castro had treated the 
veteran, and includes the general statement from Dr. R that 
nervous condition exacerbates heart disease. 

The medical evidence weighing in favor of the appellant's 
claim also includes the December 2005 opinion of a private 
psychiatrist, Dr. Munoz, that persons who suffer from PTSD 
and major chronic depression deteriorate at a faster pace 
than others, and the well-being is more affected; that 
suffering from recurrent traumatic ideas is reflected in the 
myocardium; a person with major depression can have an 
infarct due to depression; and in this veteran's case the 
myocardium infarct was undoubtedly directly connected with 
the veteran's mental illness.  

The evidence weighing against the appellant's claim for 
service connection for the cause of the veteran's death 
includes the Certificate of Death that listed the immediate 
cause of death as cardiogenic shock/acute myocardial 
infarction/coronary artery disease, and did not include PTSD 
or a residuals of a gunshot wound to the left hand as 
contributory factors in the veteran's death.  

The evidence weighing against the appellant's claim for 
service connection for the cause of the veteran's death 
includes an October 2001 VA medical opinion by a VA physician 
(internist) and VA psychiatrist that the veteran's 
cardiovascular disorder was not caused or aggravated by his 
service-connected PTSD.  This opinion was based on a review 
of the evidence in the claims file.

The evidence weighing against the appellant's claim also 
includes a May 2006 VA medical opinion by a different VA 
physician (internist) and VA psychiatrist that the primary 
cause of death due to heart disease was not caused or 
aggravated by the veteran's service-connected PTSD or 
service-connected residuals of gunshot wound to the left 
hand, and that there is no etiopathogenic relationship 
between service-connected PTSD or service-connected residuals 
of gunshot wound to the left hand and heart disease.  The 
opinion indicated that it was based on a review of the claims 
file.  

After a review of the evidence of record, the Board finds 
that the weight of the competent medical evidence 
demonstrates that the veteran's service-connected PTSD and 
service-connected residuals of gunshot wound to the left hand 
did not substantially or materially contribute to cause the 
veteran's death, did not combine to cause death, and did not 
aid or lend assistance to the production of death.  In 
weighing the medical and medical opinion evidence, the Board 
finds that the May 2006 VA physician and psychiatrist 
opinions are of more probative value than the favorable 
private medical opinions by Dr. Ramirez, Castro, Rosario, and 
Munoz for the following reasons: the May 2006 VA medical 
opinion was based on a more thorough review of the medical 
evidence that included review of the evidence in the claims 
file that included the opinions of VA physician and 
psychiatrist and the opinions of private physicians and 
psychiatrist; the private medical opinions were stated as 
general medical principles such as psychiatric disorder being 
one of the risk factors for cardiovascular disease or that 
there was a psychiatric disorder may have some affect on 
cardiovascular disease, but did not provide etiological 
explanation as to how the veteran's PTSD affected his 
cardiovascular system; the private opinions were to the 
effect that the veteran's PTSD ("nervous" condition) 
contributed generally to poor health and to heart disease, or 
prevented stabilization of the preexisting underlying heart 
disease once there was myocardial infarction, but do not tend 
to show that the contribution was substantial or material, 
combined to cause death, or aided in the production of death; 
the private physician and psychiatrist opinions were 
unsupported by other objective data or medical evidence, 
including their own private treatment records that omit any 
reference to a psychiatric disorder as a significant 
contributing or causative factor in the veteran's death due 
that was otherwise due to (non-service-connected) 
cardiovascular disorders; and the May 2006 opinion from an 
"internist" is of more probative value because of the 
medical specialty of an "internist" is a physician who 
specializes in internal medicine, that is, in the diagnosis 
and medical treatment of diseases of adults.

With regard to the appellant's assertion that the veteran's 
service-connected PTSD aggravated the veteran's coronary 
artery disease, the Board notes that there is no indication 
that the appellant or her representative possesses the 
requisite knowledge, skill, experience, training, or 
education to qualify as a medical expert for their statements 
to be considered competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay persons are not considered 
competent to offer medical opinions regarding causation or 
diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Because the weight of the competent medical evidence shows 
that the veteran's service-connected disabilities did not 
substantially or materially contribute to cause the veteran's 
death, did not combine to cause death, and did not aid or 
lend assistance to the production of death, a preponderance 
of the evidence is against the claim for service connection 
for the cause of the veteran's death, and it must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

DIC under 38 U.S.C. § 1318

In this case, the appellant's claim for DIC benefits under 
the provisions of 38 U.S.C.A. § 1318 was received at VA in 
June 1999.  Under 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 
(effective prior to January 21, 2000), DIC benefits shall be 
paid to a deceased veteran's surviving spouse or children in 
the same manner as if the veteran's death is service-
connected when the following conditions are met: 1) the 
veteran's death was not caused by his own willful misconduct; 
and 2) the veteran was in receipt of, or for any reason 
(including receipt of military retired or retirement pay or 
correction of a rating after the veteran's death based on 
clear and unmistakable error) was not in receipt of, but 
would have been entitled to receive, compensation at the time 
of death for a service-connected disability that either: i) 
was continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death; or ii) was continuously rated 
totally disabling by a schedular or unemployability rating 
from the date of the veteran's discharge or release from 
active duty for a period of not less than 5 years immediately 
preceding death. 38 C.F.R. § 3.22 (1999).

The language "entitled to receive" has been interpreted by 
case law.  The United States Court of Appeals for Veterans 
Claims (Court) determined that a survivor has the right to 
attempt to demonstrate that the veteran hypothetically would 
have been entitled to receive a different decision on a 
service connection related issue based on evidence in the 
claims folder or VA custody prior to the veteran's death and 
the law then or subsequently made retroactively applicable.  
Green v. Brown, 10 Vet. App. 111 (1997). 

The Court held that an appellant who filed a claim prior to 
January 21, 2000 was entitled to adjudication of her 
38 U.S.C. § 1318 "entitled to receive" claim as if it were a 
claim brought by the veteran prior to his death without 
regard to any prior disposition of those issues during his 
lifetime.  Carpenter v. West, 11 Vet. App. 140 (1998).  In 
Wingo v. West, 11 Vet. App. 307 (1998), the Court determined 
that, where a veteran had not filed a claim for VA benefits, 
the veteran's surviving spouse could still file a claim for 
DIC benefits to demonstrate that the veteran would have been 
entitled to receive VA compensation for a 100 percent 
disability rating for 10 continuous years prior to his death.  
In our case, although claims for increased rating had been 
addressed during the veteran's lifetime, the question of 
individual unemployability (TDIU) had not been adjudicated 
during the veteran's lifetime.

The Court later stated that "a survivor of a deceased veteran 
is eligible for DIC under § 1318(b)(1) if (1) the veteran was 
in actual receipt of a 100 percent disability rating for the 
statutory period of time; (2) the veteran would have been in 
receipt of a 100 percent rating for such time but for CUE in 
a final rating or BVA decision; or (3) if, under the specific 
and limited exceptions under Carpenter or Wingo, the veteran 
was "hypothetically" entitled to a 100 percent disability 
rating for the required period of time."  Marso v. West, 13 
Vet. App. 260 (1999).

On January 21, 2000, VA amended 38 C.F.R. § 3.22, the 
implementing regulation for 38 U.S.C. § 1318, to restrict the 
award of DIC benefits to cases where the veteran, during his 
or her lifetime, had established a right to receive total 
service-connected disability compensation for the period of 
time required by 38 U.S.C.A. 
§ 1318, or would have established such right but for clear 
and unmistakable error (CUE) in the adjudication of a claim 
or claims.  See 65 Fed. Reg. 3,388 (Jan. 21, 2000).  The 
regulation, as amended, specifically prohibited "hypothetical 
entitlement" as a basis for establishing eligibility.  
Because the appellant's claim for DIC was received prior to 
January 21, 2000, the amended version of the changes at 
38 C.F.R. § 3.22 do not apply.  

The Court specifically held that 38 C.F.R. § 3.22 does not 
apply to any claims filed before January 21, 2000, so that 
claims of "hypothetical entitlement" to DIC benefits under 
38 U.S.C. § 1318 is allowed for claims filed prior to January 
21, 2000.  Rodriguez v. Nicholson, 19 Vet. App. 275 (2005).  
The Board finds that these changes to 38 C.F.R. § 3.22, which 
are less favorable to the appellant's case, are not 
applicable to the appellant's case because her claim for DIC 
under § 1318 was receive prior to the regulatory changes; 
therefore, the more favorable regulations at 38 C.F.R. § 3.22 
in effect as of June 1999 will be applied to this case.

At the time of the veteran's death in June 1999, entitlement 
to a TDIU had been established, effective from the date the 
RO determined to be a receipt of claim, January 3, 1991; 
however, in this case, there was an unadjudicated claim for 
TDIU that had been received in August 1988.  In a claim for 
increased rating for his service-connected PTSD and residuals 
of gunshot wound to the left hand in August 1988, and on a VA 
Form 9 received in August 1988, in the context of pursuing 
increased ratings, the veteran wrote that the severity of his 
disabilities had increased, and that he could not work due 
primarily to his worsened service-connected PTSD symptoms 
that included staying in his room, social isolation, being 
bothered by noise, suicidal ideation, and depression, and his 
worsened left hand symptoms that included chronic pain, loss 
of strength, and limited use of the fingers and hand.  The 
claim for an increased rating for psychiatric and physical 
disabilities was sufficient to raise a claim for TDIU.  

Had the unadjudicated August 1988 TDIU claim been 
adjudicated, the veteran would have been granted a TDIU, 
effective at least from August 1988, if not one year prior to 
the date of receipt of claim for TDIU.  See 38 C.F.R. 
§ 3.400(o).  The evidence of record at the time of the August 
1988 claim shows that the veteran had reported that he had 
not worked since he retired from teaching in 1984 because of 
his service-connected disabilities that included students 
making fun of his left hand disability, and PTSD symptoms 
that caused him to withdraw from social activities and public 
participation.  The VA medical evidence included clinical 
findings of chronic PTSD with depressive features, 
considerable tension, anxiety, apprehension, anxious and 
tense mood, hypoactivity, affected speech, irritability, 
nightmares, intrusive memories, avoidance of people/social 
isolation, aversion to any loud noise, suicidal ruminations, 
decreased concentration and attention span, only fair 
judgment, memory impairment, and a determination that the 
veteran had a poor level of functioning.  

Had the unadjudicated August 1988 TDIU claim been adjudicated 
during the veteran's lifetime, the veteran would have been 
rated as totally disabled due to service-connected 
disabilities for 10 continuous years immediately preceding 
his death in June 1999.  For these reasons, based on the 
theory of hypothetical entitlement, the appellant is entitled 
to DIC benefits under the provisions of 38 U.S.C. § 1318. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


